DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/01/2022, 04/26/2022 and 05/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Remarks/Arguments
With respect to the rejection of claims 5~8 under 35 USC 112(b), Examiner withdraws the rejection due to proper amendment.
With respect to the rejection of claims 1 and 10-19 under 35 USC 102(a)(2) Applicant’s arguments filed 04/26/2022 have been fully considered but are moot in view of new ground rejection.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emily  C. Peyser, Reg. No. 59,844 on 06/15/2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1, lines 7~8, “a first chamber between the lower enclosure” has been replaced with – a chamber between the lower enclosure –.
Claim 1, line 8, “the chassis portion” has been replaced with – the radome portion –.
Claim 1, line 10, “to divide the first chamber” has been replaced with – to divide the chamber –.
Claim 14, line 7, “lower enclosure configured for coupling to the radome portion” has been replaced with – lower enclosure configured for coupling to a radome portion –.
Claim 14, line 7, “to define a first chamber” has been replaced with – to define a chamber–.
Claim 14, line 8, “the lower enclosure and the chassis portion” has been replaced with – the lower enclosure and the radome portion –.
Claim 14, line 9, “to divide the first chamber” has been replaced with – to divide the chamber –.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 10-12, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyao (US 2018/0358710 A1).
Regarding claim 1, Toyao teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a chassis portion (Fig. 1, Fig. 11, [0044], reflector plate 101) having an internal support portion (Fig. 12, [0104] substrate 303) for internal components (Fig. 12, [0104] antenna pattern 304) for the plurality of antenna elements (Fig. 1, [0045] antenna elements 102, Fig. 11, [0102] antenna elements 302); 
a radome portion (Fig. 13, [0109], radome 205), and
a lower enclosure (Fig. 13, [0106], casing part 106, [0041] box-shaped casing part 106) configured for coupling to the radome portion (Fig. 13, 106-101 coupled) to define a chamber between the lower enclosure and the radome portion (Fig. 13, space between 106 and 205, [0041] box-shaped casing part 106), wherein the chassis portion is configured for coupling to the lower enclosure (Fig. 13, 101 coupled to 106) to divide the chamber into an inner chassis chamber between the chassis portion and the lower enclosure (Fig. 13, the space between 106 and 101) and an antenna chamber between the radome portion and the chassis portion (Fig. 13, the space between 101 and 205). 
Regarding claim 5, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the housing, further comprising a heat sink extending from a surface of the chassis portion (Fig. 13, 108, [0041] one or more heat dissipation fins 108).
Regarding claim 6, all the limitations of claim 5 are taught by Toyao.
Toyao further teaches the housing, wherein the heat sink includes a plurality of fins (Fig. 13, 108, [0041] one or more heat dissipation fins 108).
Regarding claim 7, all the limitations of claim 6 are taught by Toyao.
Toyao further teaches the housing, wherein the plurality of fins is arranged in a parallel configuration (Fig. 13, 108, [0041] one or more heat dissipation fins 108).
Regarding claim 10, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is an in-plane heat spreader (Fig. 2, [0010] heat dissipation flows).
Regarding claim 11, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is made from a thermally conductive material (Fig. 2, [0010] heat dissipation flows).
Regarding claim 12, all the limitations of claim 1 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is made from metal ([0003] a metal reflector plate).
Regarding claim 14, Toyao teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a chassis portion (Fig. 1, Fig. 11, [0044], reflector plate 101);
a lower enclosure (Fig. 13, [0106], casing part 106, [0041] box-shaped casing part 106) configured for coupling to a radome portion (Fig. 13, 205, [0081] a radome 205), to define a chamber between the lower enclosure and the radome portion (Fig. 13, the space between 106 and 205), 
wherein the chassis portion is configured for coupling to the lower enclosure (Fig. 13, 101 coupled to 106) to divide the chamber (Fig. 13, the space between 106 and 205) into an inner chassis chamber between the chassis portion and the lower enclosure (Fig. 13, the space between 101 and 106) and an antenna chamber between the radome portion and the chassis portion (Fig. 13, space between 101 and 205).
Regarding claim 15, all the limitations of claim 14 are taught by Toyao.
Toyao further teaches the housing, wherein the antenna chamber is configured to house an antenna stack assembly of the antenna system (Fig. 13, [0109] antenna elements 302).
Regarding claim 16, all the limitations of claim 15 are taught by Toyao.
Toyao further teaches the housing, wherein the antenna stack assembly forms a phased array antenna system ([0045] beam forming by changing the phase and the power).
Regarding claim 17, all the limitations of claim 14 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is made from a thermally conductive material (Fig. 2, [0010] heat dissipation flows).
Regarding claim 18, all the limitations of claim 14 are taught by Toyao.
Toyao further teaches the housing, wherein the chassis portion is made from metal ([0003] a metal reflector plate).
Allowable Subject Matter
Claims 2-4, 8, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to teach or reasonably suggest a housing, wherein the chassis portion further includes a bonding portion for bonding an antenna stack assembly to the chassis portion, and the bonding portion includes a plurality of bonding bars, in combination with the other limitations of the claim.
Claims 3 and 4 are objected to due to their dependencies to claim 2 above.
Regarding claim 8, the prior arts fail to teach or reasonably suggest a housing, the chassis portion further includes a bonding portion for bonding an antenna stack assembly to the chassis portion, and the plurality of fins is oriented in an orientation perpendicular to the orientation of the bonding portion including a plurality of bonding bars, in combination with the other limitations of the claim.
Regarding claim 9, the prior arts fail to teach or reasonably suggest a housing, further comprising thermal interface material, wherein the housing is configured to be coupled to an antenna stack assembly, and the thermal interface material is configured to be coupled between the chassis portion and the antenna stack assembly, in combination with the other limitations of the claim.
Regarding claim 20, the prior arts fail to teach or reasonably suggest a housing, further comprising a tilting mechanism configured to be housed in the first chamber, in combination with the other limitations of the claim.
Claim 21 is allowed over the prior arts. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the prior arts fail to teach or reasonably suggest a housing, wherein the bonding portion includes a plurality of bonding bars, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2015/0250022 A1) teaches a housing for an antenna system having a plurality of antenna elements defining an antenna aperture, the housing comprising: 
a chassis portion (Figs. 3-6, [0052-0053] inner enclosure with four walls 136) having an internal support portion for internal components for the plurality of antenna elements (Fig. 6, [0052] antenna 150, plurality of radiating elements 153); 
a radome portion (Figs. 1 and 2, [0033], a cover 10) configured for coupling to the chassis portion to define an inner chassis chamber (Fig. 11, space between 10 and 15), and a lower enclosure (Fig. 11, B1) configured for coupling to the radome portion to define a second inner chamber between the lower enclosure and the chassis portion (Figs. 10 and 11, [0066], space between housing 120 and B1), wherein the inner chassis chamber is defined between the chassis portion and the radome portion (Fig. 11, space between 10 and 15).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844